Citation Nr: 1639321	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-34 152	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from December 2004 to January 2006, with an additional 27 years of inactive reserve service in between.  He was awarded the Iraq Campaign Medal, among other decorations.
  

FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's attorney submitted an August 2015 letter indicating that the Veteran was "satisfied with all pending appeals and new claims."  This letter was submitted approximately two weeks after the Veteran was awarded a total disability rating based upon individual unemployability due to service-connected disabilities.  Under these circumstances, the Board construes the Veteran's "satisfaction" as a withdrawal of this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


